By the Court:
We understand the original decree of partition to have established the partition line between the parties by calling *275for a fence, the location of which was also attempted to be described by courses and distances; and some portion of the fence having disappeared or been removed, the Court below heard testimony to ascertain its true location, and the evidence as to its location being conflicting in its character the determination of the matter of fact will not be disturbed on appeal.
In our opinion, in construing a decree of partition, no less than in a deed, courses and distances must yield to visible monuments.
Order affirmed.